The opinion of the Court was delivered by
Mr. Justice Colcock.
It was contended, that the declarations of the defendant must be believed; and that, having declared he meant to shoot the-negro In his legs, he had shown that it was not his intention to kill. The rule in such cases is, that the whole of the declarations or confessions of a person shall be received that is given in evidence ; but nothing would be more absurd than to say all w'hich may be said, by one situated as the defendant was, should be believed.
The declarations of the defendant in regard *316to his intentions, are contradicted by the facts proven: he was within ten steps of the negro, and if he intended to shoot him in the legs, he certainly might have effected his object. It is not presumable, that at that short distance he would have hit him in the back, if he had intended to shoot him in the legs. But the decía-, ration itself shows, that he fired with deliberation, and did intend to hit him: he is then am swerable for all the consequences which did ensue, unless he was justified by the law in shooting*
It is clear, beyond doubt, that the act was intentional; and it gives me pleasure to declare, that the act is not authorized by any law of the state. The law does not authorize the killing of a negro, except in cases where the person, attempting to take one, is endangered by actual resistance, as by assaulting or striking.
It may be the policy of a country, holding slaves, to subject them to the partial control of the freemen of the country, when not under the immediate control of their masters. But it can never be considered politic to subject a valuable species of property to the disposal of any unprincipled, unfeeling man in society; nor is it less impolitic with regard to the slaves themselves — for where there is no protection to life, there is no incitement to action. 1 am against the motion.
Grimké, Mott, Cheves, Johnson, and Gantt, J. concurred.